Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
 

Response to Amendment
Applicant’s submission of response was received on 12/02/2021.  Presently claims 10-13 and 15-29 are pending. Claim 14 has been cancelled. 

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s arguments.
Applicant's arguments filed 12/02/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that the prior art of Norman (US3541828A) was not intended to have a motor mounted on a stator or first and second winding tools are supported on the rotor to rotate about the rotation axis of the rotor upon rotation of the rotor, the first and second winding tools being configured to bend a wire to form the coil spring upon rotation of the rotor, the first and second winding tools being adjustable relative to the rotor. The Norman '058 apparatus would not function as intended with such large modifications. The purpose of Norman '058 would be destroyed; the apparatus would be far more complicated and obviate the need for a simplified planetary drive mechanism. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Further, the Applicant’s argument is incorrect regarding “the purpose of Norman '058 would be destroyed” because the prior art of Norman clearly disclose in col.14 line 27-65 “means for programmatically controlling pitch control cam (220) to control the pitch control roller (168’) during the operation to produce spring in fig.15; other technique for controlling the pitch control roller 168 may be provided permit programmed variations type of spring”;
Further, the prior art of Norman date is 1967 and at this time the control means had to be in the term of programmed with mechanical means;
and currently, now it is very well known in art to use “a computer numerical control” and motor to control the mechanical parts such as the pitch control roller (168’), 
Therefore, providing the computer numerical control is configured to control the pitch of the spring by adjusting the one or more pitch tools as taught by the secondary prior art of Weigmann would not change the operation of the apparatus disclosed in Norman.
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Norman (US3541828A) in view of Weigmann (US 20140290323 A1).
Regarding claim 10, Norman (US3541828A) disclose spring forming apparatus and process, comprising:
a stator (fig.2: frame: (20)) (col.5 lines 23-45);
a rotor (figs.1-2 and : platens (52) and (53)) which is supported on the stator (fig.2: (20)) so as to be rotatable about a rotation axis which extends along a spring axis of a coil spring wound (figs.2: (18’)) by the coil spring winding apparatus;
a rotor drive motor to rotationally drive the rotor (figs.1 and 2: (60));
at least one winding tool (fig.12: diameter control roller (163’) and fig.13: pitch control roller (168’)); and
a first adjustment mechanism (figs.12 and 13: (220)) configured to adjust a position or an orientation of a first winding tool (fig.12: diameter control roller (163’)) of the at least one winding tool relative to the rotor during a rotation of the rotor about its rotation axis (col.14 lines 40-63: pitch control cam (220) is to control the pitch control roller (168’) during the operation to produce spring in fig.15), 
wherein the at least one winding tool (fig.13: pitch control roller (168’)) is supported on the rotor (fig.13: (52))  so as to rotate about the rotation axis of the rotor upon rotation of the rotor, 
the at least one winding tool (fig.13: pitch control roller (168’)) being configured to bend a wire to form the coil spring upon rotation of the rotor, the at least one winding tool being adjustable relative to the rotor (pitch cam control is to control the pitch control roller (168’)) ; and

wherein the control device is configured to control an amount of the wire by which the wire is to be advanced as a function of the variation in pitch and/or diameter in a time-dependent manner and while the rotor rotates about its rotation axis (Norman: col.6 last 6 lines). 

Norman (US3541828A) does not disclose the first adjustment mechanism comprising a motor mounted on the stator; wherein a control device is provided to control the rotor drive motor and the motor of the first adjustment mechanism in a coordinated manner to adjust the position or the orientation of the first winding tool of the at least one winding tool relative to the rotor in a time-dependent manner to adjust a pitch and/or a diameter of the coil spring between different turns of the coils spring .

Weigmann teaches a coil spring winding system (fig.1: (100) (abstract and paragraph 0036), comprising:
a stator (figs.1A and 1B: the frame of the forming device (120) where the forming component are mounted);
a rotor (figs.1B-2B: (130)) which is supported on the stator so as to be rotatable about a rotation axis which extends along a spring axis of a coil spring wound by the coil spring winding apparatus (paragraph 0042));
a rotor drive motor to rotationally drive the rotor (paragraph 0036) ;

and a plurality of adjusting mechanism ((fig.1B: B-axis, P-axis, W-axis and O-axis) (paragraphs 0042: (W-axis and P-axis) paragraph 0046: (O-axis)) are configured to adjust the plurality of winding tools relative to the rotor (fig.1B: (130));

The spring winding machine controlled by the computer numerical control has a plurality of controllable machine axes (paragraph 0036), 
a drive system with a plurality of electric drives that drive the machine axes and a control device (fig.1A: (180) for the coordinated control of movements of the machine axes during operation in time-dependent manner (paragraph 0036-0007);
the computer numerical control is configure to control the diameter of the spring by adjusting the position of  one or more winding pins, the computer numerical control is configure to control the pitch of the spring by adjusting the one or more pitch tools ( paragraphs 0036-0037, 0042 and 0046-0047);
wherein the control device is configured to control an amount of the wire by which the wire is to be advanced in a time-dependent manner (paragraphs 0024, 0040, 0067 and 0091).

Both of the prior arts of Norman and Weigmann are related to a spring forming apparatus and process;
Further, Norman (US3541828A) disclose in “means for programmatically controlling pitch control cam (220) to control the pitch control roller (168’) during the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Norman (US3541828A) apparatus by a motor mounted on the stator and a computer numerical control to control the rotor drive motor and the motor of the first adjustment mechanism in a coordinated manner to adjust the position or the orientation of the first winding tool of the at least one winding tool relative to the rotor in a time-dependent manner to adjust a pitch and/or a diameter of the coil spring between different turns of the coils spring as taught by Weigmann for the purpose of  providing a spring machine that numerically controlled so as to simplifying the manufacture of springs of different and possibly complicated spring geometry and to provide a spring machine that offering a high level of fabrication quality and versatility at favorable manufacturing cost (Weigmann: paragraph 0010).

Regarding claim 11, Weigmann teaches wherein the first adjustment mechanism comprises a slider, the motor of the first adjustment mechanism being configured to effect a displacement of the slider in a direction parallel to the rotation axis of the rotor to adjust the first winding tool relative to the rotor (paragraphs 0042, 0057 and 0068; fig.1B: y-axis is the axis of the direction, the controller is configured to displaced the winding mandrel parallel to the axis of the rotation y-axis).

Regarding claim 12, Weigmann teaches: a second adjustment mechanism configured to adjust at least one of a position or an orientation of a second winding tool of the at least one winding tool relative to the rotor (paragraphs 0071-0072; fig.3B: adjust the winding machine via controlled machine axis (Yo-axis).

Regarding claim 13, Weigmann teaches wherein the first adjustment mechanism is configured to adjust the first winding tool relative to the rotor in a direction transverse to the rotation axis (paragraph 0046 and fig.1B: the controller is configured to control the tool (160) in in direction transfer to the axis of the rotation y-axis , and
wherein the second adjustment mechanism is configured to adjust the second winding tool relative to the rotor in a direction parallel to the rotation axis(paragraphs 0042, 0057 and 0068, fig.1B: y-axis is the axis of the direction, the controller is configured to displaced the winding mandrel parallel to the axis of the rotation y-axis).

Regarding claim 15, Weigmann teaches the control device is configured to compute the feed of the wire as a function of the variation in pitch and/or diameter such that the spring wound by the coil spring winding apparatus is displaced in a translatory manner (paragraph 00030 and 0037:  translatory machine).

Regarding claims 16 and 17, Norman (US3541828A) disclose a wire feed device (figs.1, 8 and 13: (57)) supported on the rotor (fig.1 and 13: (52)) so as to rotate about the rotation axis upon rotation of the rotor;


Regarding claim 18, Norman (US3541828A) disclose the wire feed device drive mechanism comprising a wire feed motor (fig.2: (60)) mounted to the stator (fig.2: (20)) and a transmission (fig.1: (112)) coupled in between the wire feed motor (fig.2: (60)) and the feed pulley (fig.1: (57)) (col.8 lines 2-7 and col.9 lines 54-62).



Claims 19-29 are rejected under 35 U.S.C. 103 as being unpatentable over Norman (US3779058A) in view of Weigmann (US 20140290323 A1).

Regarding claim 19, Norman (US3779058A) a coil spring winding apparatus (abstract), comprising: 
a stator (fig.1: (20)) (col.2 line 45-col.3 line 25); 
a rotor (fig..: (15)) which is supported on the stator so as to be rotatable about a rotation axis which extends along a spring axis of a coil spring wound by the coil spring winding apparatus; 
a rotor drive motor (fig.1: (40)) to rotationally drive the rotor; 

a first adjustment mechanism configured to adjust a position or an orientation of the first winding tool (col.4 lines 19-25), 
a second winding tool (fisg.2 and 5: (64)) displaceable in a direction parallel to the rotation axis of the rotor to cause a change in pitch of the coil spring (col.4 lines 11-25), 
the second winding tool (figs.2 and 5: (64)) being offset from the first winding tool (figs.1-2: (69)) in a direction parallel to the rotation axis of the rotor (col.4 lines 13-17); 
a second adjustment mechanism configured to adjust a position or an orientation of the second winding tool (col.4 lines 13-17), 

wherein the first (figs.1-2: (69)) and second (figs.2 and 5: (64)) winding tools are supported on the rotor (figs.1-2: (15)) to rotate about the rotation axis of the rotor upon rotation of the rotor, the first and second winding tools being configured to bend a wire to form the coil spring upon rotation of the rotor, the first and second winding tools being adjustable relative to the rotor (col.4 lines 11-25); and 
wherein a control device (fig.1: (39)) is provided to control the rotor drive motor during the coil spring manufacture and while the rotor rotates about its rotation axis (col.3 lines 19-25) .  

Norman (US3779058A) does not disclose the first adjustment mechanism comprising a first motor mounted on the stator; 
the second adjustment mechanism comprising a second motor mounted on the stator; 
the control device is provided to control the motor of the first adjustment mechanism in a coordinated manner to adjust the position or the orientation of the first winding tool of the first and second winding tools relative to the rotor in a time-dependent manner during a rotation of the rotor to adjust a pitch and/or a diameter of the coil spring between the turns of the coil spring.

Weigmann teaches a coil spring winding system (fig.1: (100) (abstract and paragraph 0036), comprising:
a stator (figs.1A and 1B: the frame of the forming device (120) where the forming component are mounted);
a rotor (figs.1B-2B: (130)) which is supported on the stator so as to be rotatable about a rotation axis which extends along a spring axis of a coil spring wound by the coil spring winding apparatus (paragraph 0042));
a rotor drive motor to rotationally drive the rotor (paragraph 0036) ;
a plurality of winding tools (paragraphs 0046 and 0047; fig.1B: (140), (150) , (160) and (170)); and
and a plurality of adjusting mechanism ((fig.1B: B-axis, P-axis, W-axis and O-axis) (paragraphs 0042: (W-axis and P-axis) paragraph 0046: (O-axis)) are configured to adjust the plurality of winding tools relative to the rotor (fig.1B: (130));

a drive system with a plurality of electric drives that drive the machine axes and a control device (fig.1A: (180) for the coordinated control of movements of the machine axes during operation in time-dependent manner (paragraph 0036-0007);
 a first adjusting mechanism (paragraphs 0071-0072; fig.3B: adjust the winding machine (344) via controlled machine axis (YO-axis)) ;
a second adjusting mechanism (paragraphs 0071-0072; fig.3B: adjust the winding machine (354) via controlled machine axis (YU-axis))  
the computer numerical control is configure to control the diameter of the spring by adjusting the position of  one or more winding pins, the computer numerical control is configure to control the pitch of the spring by adjusting the one or more pitch tools ( paragraphs 0036-0037, 0042 and 0046-0047).
Both of the prior arts of Norman (US3779058A) and Weigmann are related to a spring forming apparatus and process;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Norman apparatus by a first motor for the first adjustment mechanism mounted on the stator; a second motor for the second adjustment mechanism and a computer numerical control to control the rotor drive motor and the motors of the first and second adjustment mechanisms in a coordinated manner to adjust the position or the orientation of the first winding tool of the at least one winding tool relative to the rotor in a time-dependent manner to adjust a pitch and/or a diameter of the coil spring between the turns of the 

Regarding claim 20, Weigmann teaches wherein the first adjustment mechanism comprises a slider, the motor of the first adjustment mechanism being configured to effect a displacement of the slider in a direction parallel to the rotation axis of the rotor to adjust the first winding tool relative to the rotor (paragraphs 0071-0072; fig.3B: adjust the angle of the winding machine (344) via controlled machine axis (YO-axis)).  

Regarding claim 21, Norman (US3779058A) a wire feed device (figs.1-2: (47)) supported on the rotor so as to rotate about the rotation axis upon rotation of the rotor (col.3 lines 26-45).  

Regarding claim 22, Norman (US3779058A) wherein the wire feed device comprises a feed pulley (figs.1-2: (47)) and a compression mechanism (figs.1-2: (47a)) configured to urge the wire in abutment with the feed pulley (col.3 lines 26-45). 

Regarding claim 23, Norman (US3779058A) a wire feed device drive mechanism comprising a wire feed motor mounted to the stator and a transmission coupled in between the wire feed motor and the feed pulley (col.3 lines 26-45).

Regarding claim 24, Norman (US3779058A) a coil spring winding apparatus (abstract), comprising: 
a stator (fig.1: (20)) (col.2 line 45-col.3 line 25); 
a rotor (fig..: (15)) which is supported on the stator so as to be rotatable about a rotation axis which extends along a spring axis of a coil spring wound by the coil spring winding apparatus; 
a rotor drive motor (fig.1: (40)) to rotationally drive the rotor; 
a first winding tool (figs.1-2: (69)) mounted to the rotor via a first mount structure such that the first winding tool rotates only when the rotor rotates (col.4 lines 11-25), the first winding tool being displaceable in a direction transverse to the rotation axis of the rotor to cause a change in diameter of turns of the coil spring (col.4 lines 11-25); 
a first adjustment mechanism configured to adjust a position or an orientation of the first winding tool (col.4 lines 19-25), 
a second winding tool (figs.2 and 5: (64)) mounted to the rotor via a second mount structure such that the second winding tool rotates only when the rotor rotates (col.4 lines 13-17), 
the second winding tool (figs.2 and 5: (64)) being displaceable in a direction parallel to the rotation axis of the rotor to cause a change in pitch of the coil spring (col.4 lines 13-17);

wherein the first (figs.1-2: (69)) and second (figs.2 and 5: (64)) winding tools are supported on the rotor (figs.1-2: (15)) to rotate about the rotation axis of the rotor upon rotation of the rotor, the first and second winding tools being configured to bend a wire to form the coil spring upon rotation of the rotor, the first and second winding tools being adjustable relative to the rotor (col.4 lines 11-25); and 
wherein a control device (fig.1: (39)) is provided to control the rotor drive motor during the coil spring manufacture (col.3 lines 19-25) .  
Norman (US3779058A) does not disclose the first adjustment mechanism comprising a motor mounted on the stator;
and the control device is provided to control the motor of the first adjustment mechanism in a coordinated manner to adjust the position or the orientation of the first winding tool of the first and second winding tools relative to the rotor in a time-dependent manner during a rotation of the rotor to adjust a pitch and/or a diameter of a turn of the coil spring during its manufacture.  

Weigmann teaches a coil spring winding system (fig.1: (100) (abstract and paragraph 0036), comprising:
a stator (figs.1A and 1B: the frame of the forming device (120) where the forming component are mounted);

a rotor drive motor to rotationally drive the rotor (paragraph 0036) ;
a plurality of winding tools (paragraphs 0046 and 0047; fig.1B: (140), (150) , (160) and (170)); and
and a plurality of adjusting mechanism ((fig.1B: B-axis, P-axis, W-axis and O-axis) (paragraphs 0042: (W-axis and P-axis) paragraph 0046: (O-axis)) are configured to adjust the plurality of winding tools relative to the rotor (fig.1B: (130));
The spring winding machine controlled by the computer numerical control has a plurality of controllable machine axes (paragraph 0036), 
a drive system with a plurality of electric drives that drive the machine axes and a control device (fig.1A: (180) for the coordinated control of movements of the machine axes during operation in time-dependent manner (paragraph 0036-0007);
 a first adjusting mechanism (paragraphs 0071-0072; fig.3B: adjust the angle of the winding machine (344) via controlled machine axis (YO-axis)) ;
a second adjusting mechanism (paragraphs 0071-0072; fig.3B: adjust the angle of the winding machine (354) via controlled machine axis (YU-axis))  
the computer numerical control is configure to control the diameter of the spring by adjusting the position of  one or more winding pins, the computer numerical control is configure to control the pitch of the spring by adjusting the one or more pitch tools (paragraphs 0036-0037, 0042 and 0046-0047).

Both of the prior arts of Norman (US3779058A) and Weigmann are related to a spring forming apparatus and process;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Norman apparatus by a first motor for the first adjustment mechanism mounted on the stator and a computer numerical control to control the rotor drive motor and the motor of the first adjustment mechanism in a coordinated manner to adjust the position or the orientation of the first winding tool of the at least one winding tool relative to the rotor in a time-dependent manner to adjust a pitch and/or a diameter of a turn of the coil spring as taught by Weigmann for the purpose of  providing a spring machine that numerically controlled so as to simplifying the manufacture of springs of different and possibly complicated spring geometry and to provide a spring machine that offering a high level of fabrication quality and versatility at favorable manufacturing cost (Weigmann: paragraph 0010).

Regarding claim 25, Norman (US3779058A) the second winding tool (figs.2 and 5: (64)) being offset from the first winding tool (figs.1-2: (69)) in a direction parallel to the rotation axis of the rotor (col.4 lines 13-17); 

Regarding claim 26, Weigmann teaches wherein the first adjustment mechanism comprises a motor, the motor of the first adjustment mechanism being configured to effect a displacement of the slider in a direction parallel to the rotation axis 

Regarding claim 27, Norman (US3779058A) a wire feed device (figs.1-2: (47)) supported on the rotor so as to rotate about the rotation axis upon rotation of the rotor (col.3 lines 26-45).  
Regarding claim 28, Norman (US3779058A) wherein the wire feed device comprises a feed pulley (figs.1-2: (47)) and a compression mechanism (figs.1-2: (47a)) configured to urge the wire in abutment with the feed pulley (col.3 lines 26-45). 

Regarding claim 29, Norman (US3779058A) a wire feed device drive mechanism comprising a wire feed motor mounted to the stator and a transmission coupled in between the wire feed motor and the feed pulley (col.3 lines 26-45).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753